DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 14-17, 19-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Theiss et al (US 2017/0356726) [hereinafter Theiss] in view of Choi et al (US 2019/0088156) [hereinafter Choi].
Regarding Claims 1, 16, 22, 24, Theiss discloses A system comprising: a first flying vehicle 4 (Fig. 1); a projectile attachment mechanism  5 configured with the first flying vehicle 5  (Fig. 7; Par. 0047: “…The mount that secures launch device 2 to vehicle 4 can include a mount 5 that can be a swivel mount or a pivot mount or both to allow launch device 2 to be aimed by the user or the automatic targeting system….”); a projectile cartridge 19 that contains a projectile 18 (Fig. 17); the projectile cartridge being removably attachable to the projectile Fig. 7); a weight 19 attached to the projectile (Fig. 1; 17), the weight being configured in a releasable configuration in the projectile cartridge (Fig. 17).
Theiss further discloses a tether but does not discloses a drawstring configured with the projectile, wherein, after firing the projectile, when tension is applied to the drawstring as the projectile approaches or envelops a second flying vehicle, the tension causes the drawstring to close the projectile down to secure the second flying vehicle.
Choi teaches an analogous device for catching UAVS that includes a drawstring (Par. 0103; 2F).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modifies Theiss such that the system had a drawstring, in view of Choi, to obtain the desired result of providing a net that can more securely capture a target aircraft
Regarding claims 2, Theiss further discloses wherein the projectile comprises a net having one of a circular shape, a hexagonal shape, a rectangular shape, a square shape, a first shape having four corners, a second shape having six corners or a third shape having eight corners (Fig. 1; Fig. 6).
Regarding claims 3, 17, 19, 20, The combination of Theiss and Choi, as applied to claim 1 above, further teaches the drawstring is attached to at least two of the four corners of the net (Choi: Par. 0103, this is inherent for a drawstring to work, a drawstring does not work if it is only attached to one side, that is just a tether).
Regarding claim 4, 21, 23, Theiss further discloses wherein weight comprises a first weight and wherein a first string attaches the first weight to a first location of the net, a second string attaches the second weight to a second location of the net, a third string attaches the third Fig. 1).
Regarding claims 5-6, The combination of Theiss and Choi, as applied to claim 1 above, further teaches at least two of the four corners have configured thereon a respective attachment guide member through which the drawstring is pulled to close the projectile down to secure the second flying vehicle (Choi: Par. 0103, this is inherent for a drawstring to work, a drawstring does not work if it is only attached to one side, that is just a tether).
Regarding claim 14-15, Thiess further discloses wherein the system further comprising: a tension-producing mechanism (Theiss: Par. 0055; winch = a rewind spool for tether) that provided the tension on the drawstring to cause the drawstring to close the projectile down.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Thiess in view of Gilbert (US 6626077)
Regarding claim 25, the difference beween Theiss and the claimed invention is that Thiess does not discloses a drawstring configured with the net, the drawstring connected to a tether which is attached to a parachute, wherein a momentum of a second flying vehicle upon impacting with the net causes the tether being resisted by the parachute to pull the drawstring and close the net around the second flying vehicle thus capturing and disabling the second flying vehicle due to the drag of the parachute.
Gilbert teaches that it is known in the art to provide net catching devices with a drawstring connected to a tether which is attached to a parachute (Fig. 7, 8; “FIG. 7 shows parachutes 4 being deployed from two of the perimeter masses 3, causing severe tension on drawstring-action sections of web 6, causing forceful closure of web 6 around captured weapon 9).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Thiess such that the net had a drawstring and parachute, in view of Gilbert, to obtain the desired result of capturing, holding and slowing a threat. 
 
Allowable Subject Matter
Claims 7-13 and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA E FREEMAN whose telephone number is (303)297-4269. The examiner can normally be reached 9AM - 5PM MST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 



/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641